Citation Nr: 0526357	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  95-02 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an effective date earlier than January 31, 
1985, for a grant of service connection for posttraumatic 
stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1967 
to December 1970.

In October 1987, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, granted service 
connection for PTSD, effective January 31, 1985, for service 
connection for PTSD.  No notice of disagreement was received 
within one year of the decision.  In January 1992, the 
veteran claimed that he was entitled to an earlier effective 
date for the grant of service connection for PTSD.  In April 
1992, the RO informed the veteran that the appeal period for 
disputing the effective date for the grant of PTSD had 
elapsed.  He was informed of his appeal rights, but did not 
submit a notice of disagreement within one year.

In June 1993 the veteran submitted a VA Form 9 with regard to 
an issue not currently before the Board.  He also again 
raised the issue of entitlement to an earlier effective date 
for the grant of service connection for PTSD.  In January 
1995, the RO issued a rating decision denying entitlement to 
an earlier effective date for the grant of service connection 
for PTSD.  The current appeal ensued.

In a December 1997 decision, the Board denied the claim.  In 
August 2000, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) vacated the Board's decision and 
remanded it for the Board to provide additional reasons and 
bases for its decision.  In April 2001, the Board again 
denied the claim.  In February 2003, the Court vacated the 
Board's second decision and remanded it for additional 
development in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  

In August 2004, the Board again denied the claim.  In June 
2005, pursuant to a Joint Motion, the Board's decision was 
vacated and the claim remanded so that the Board could 
provide additional reasons and bases for its decision in 
light of arguments presented in the joint motion.



FINDINGS OF FACT

1.  In a rating decision dated issued in August 1982, the RO 
denied service connection for PTSD.  

2.  In March 1983, the veteran submitted a timely notice of 
disagreement (NOD).  

3.  In April 1983, the RO issued a statement of the case 
(SOC).

4.  Evidence received within one year of the March 1983 
rating decision was not material or pertinent.

5.  The veteran did not submit a timely substantive appeal 
and the August 1982 rating decision became final.  

6.  The RO issued a rating decision on October 25, 1983, 
denying service connection for PTSD and the veteran did not 
submit a timely NOD.  

6.  The October 25, 1983 rating decision became final.  

7.  On January 31, 1985, the RO received the veteran's 
application to reopen his claim of entitlement to service 
connection for PTSD.  

8.  In an unappealed rating decision in October 1987, the RO 
granted service connection for PTSD, effective January 31, 
1985.

9.  In an unappealed decision in April 1992, the RO 
determined that the veteran was not entitled to an effective 
date earlier than January 31, 1985 for the grant of service 
connection for PTSD.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 31, 
1985, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim for 
an earlier effective date for service connection for PTSD.  
The RO provided a rating decision on the issue of an earlier 
effective date, a statement of the case, supplemental 
statements of the case, and a VCAA notice letter sent on 
January 27, 2004.  The letter informed the veteran that to 
support his claim, he should provide evidence that a claim 
for service connection for PTSD was pending at the RO prior 
to the currently assigned effective date of January 31, 1985.  
The above-mentioned documents also provide notice of the law 
and regulations governing effective dates of awards and 
provide reasons for past determinations made regarding his 
claim.  

The January 2004 VCAA letter also told the veteran that all 
available evidence had been obtained, that he should respond 
to the letter within one year, and that VA would assist in 
obtaining relevant evidence.  Thus, VA has met its duty to 
assist in obtaining any relevant evidence available to 
substantiate the claim.  

The record shows that VA provided some required notice after 
the initial adverse decision on his claim.  VA should 
generally provide this notice prior to the initial adverse 
decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In this case there is no evidence of 
prejudice.  The veteran had the opportunity to have his claim 
adjudicated by the agency of original jurisdiction after 
provision of the notice.

All identified evidence has been accounted for.  An 
examination or medical opinion is not required, because as 
will be discussed below, the outcome turns on the finality of 
prior decisions and the dates of claims and reopened claims.

Background

In December 1970, the veteran submitted a claim of 
entitlement to service connection for back problems without 
mentioning a psychiatric problem.  Evidence received previous 
to May 1982 pertains to service connection for the veteran's 
back disability and for education benefits.

On May 10, 1982, the RO received the veteran's request for 
service connection for PTSD.  

In a rating decision dated in July 1982, the RO denied 
service connection for PTSD, noting that the record failed to 
show a diagnosis of PTSD.  The RO noted that recent 
"extensive" hospital reports showed a diagnosis of major 
depression with a suicide attempt.  

The RO notified the veteran of the denial decision by letter 
dated August 24, 1982.  The veteran submitted a timely NOD.  

On April 15, 1983, the RO issued an SOC pertaining to the 
issue of service connection for PTSD.  The RO noted that it 
had considered the report of VA hospitalization from April to 
June 1982.  The reason for the decision was that the evidence 
did not demonstrate a "nervous disorder" during active duty 
for which service connection could be granted, and that the 
evidence did not show that the veteran "suffers from post 
traumatic stress disorder."

Also on April 15, 1983, the RO received Boise VA Medical 
Center inpatient and outpatient treatment records.  This 
evidence included records of the April to June 1982 
hospitalization, and outpatient treatment records dated 
through February 1983.  The outpatient treatment records 
showed treatment for physical ailments, notes from group 
therapy.  In October 1982 it was noted that he had lost his 
spouse in an accident.  In February 1983, it was noted that 
he appeared depressed about an inability to find work, was 
not sleeping well, had a poor appetite and a "a lot of 
anger."  The records did not  mention PTSD, or any events in 
service.

In October 1983, the RO issued a confirmed rating decision 
continuing the denial of service connection for PTSD.  The 
rating decision considered the VA Medical Center records 
received on April 15, 1983, but noted that they did not 
warrant any change in its previous decision.  An October 1983 
notice letter to the veteran and his representative advised 
them that a review of the record did not warrant a change in 
the prior decision.  A notice of appellate rights was 
provided along with the letter.  Because the veteran did not 
submit an NOD, the decision became final.

On a VA Form 119, Report of Contact, dated August 9, 1984, a 
VA clinical psychologist noted that the veteran was residing 
in a VA domiciliary.  It was incidentally noted that the 
veteran had reported that he was "appealing a delayed stress 
application that he'd put in," and "had a lawsuit filed 
against the Veterans Administration."

On January 31, 1985, the RO received a statement from the 
veteran on a VA Form 21-4138 requesting the status of his 
claim for PTSD.  In an undated reply letter, the RO notified 
the veteran that this benefit had been denied in August 1982, 
that an SOC was issued, and that because he had not perfected 
an appeal, the decision became final.  The RO advised the 
veteran that new and material evidence was required to reopen 
the claim.

A report of private evaluation dated July 29, 1986, includes 
a diagnosis of PTSD related to stressful events in Vietnam.  
In June 1987, the occurrence of in-service stressors was 
corroborated by independent evidence and in a rating decision 
dated in October 1987; the RO established service connection 
for PTSD and assigned a 30 percent evaluation, effective 
January 31, 1985.

In a June 21, 2005, order, the CAVC granted a Joint Motion 
For Remand (hereinafter referred to as the Joint Motion) for 
compliance with the instructions in the Joint Motion.  

Analysis

When a claim for service connection is made more than one 
year after discharge from service, the effective date will be 
the latter of the date of claim or the date entitlement 
arose.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400.

The veteran's original claim for service connection for PTSD 
was received in May 1982.  Thus there is no circumstance in 
which he could receive an effective date earlier than that 
date.  

The original claim was denied in the July 1982 rating 
decision, which was mailed to the veteran on August 2, 1982.  
Although the veteran submitted a timely notice of 
disagreement, and a statement of the case was issued, he did 
not perfect an appeal by submitting a timely substantive 
appeal.  

The statement of the case told the veteran and his then 
representative of the need to submit a substantive appeal and 
that his appeal would b closed if he did not submit the 
substantive appeal.  The RO closed his appeal for failing to 
respond to the statement of the case (as is documented by the 
fact that the appeal was not certified to the Board, and by 
statements in its February 1985 letter to him).  See 
38 C.F.R. § 20.1103 (2004) (formerly 38 C.F.R. § 19.191 
(1983)) (providing that RO decisions become final if a timely 
substantive appeal is not submitted in response to the 
statement of the case); see also 38 C.F.R. § 19.32 (2004) 
(formerly 38 C.F.R. § 19.124 (1983)) (providing that an RO 
may close an appeal for failure to respond to the statement 
of the case).

If a prior decision becomes final, the effective date of a 
grant based on a reopened claim is the date of the reopened 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r) (2004).  Similarly, a grant based on new 
and material evidence received after a final disallowance 
will be the latter of the date of reopened claim, or date of 
the new and material evidence, whichever is later.  38 C.F.R. 
§ 3.400(q) (2004).  On the other hand new and material 
evidence received within one year of a rating decision is 
deemed to be received in conjunction with the claim upon 
which that rating decision was based, and the effective date 
will be as if the prior decision had not been made.  
38 C.F.R. § 3.400(q)(1)(i) (2004).

The Joint Motion calls for the Board to consider, and provide 
reasons and bases for its decision as to whether the July 
1982 decision became final in light of the evidence received 
on April 15, 1983.  

The provisions of 38 C.F.R. § 19.31(b) (2004) (formerly 
38 C.F.R. § 19.122 (1983)) require that an SSOC be issued 
when additional pertinent evidence is received after a 
statement of the case and before an appeal is certified.

In interpreting 38 C.F.R. § 3.156, and 38 C.F.R. § 19.31(b), 
VA's General Counsel has held that:

If VA receives additional material 
evidence within the time permitted to 
perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue a supplemental 
statement of the case even if the one-
year period following the mailing date of 
notification of the determination being 
appealed will expire before VA can issue 
the supplemental statement of the case. 
Furthermore, 38 C.F.R. § 3.156(b) 
requires that such evidence be considered 
in connection with the pending claim. 
VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

The regulation does not define "pertinent."  Elsewhere, VA 
has defined pertinent by saying what it is not.  Evidence is 
not pertinent if it does not relate to or have a bearing on 
the appellate issue or issues.  Pelegrini v. Principi, 18 
Vet. App. 112, 124 (2004) (citing 68 Fed. Reg. 69062 (Dec. 
11, 2003), adopted 69 Fed. Reg. 53807 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).  "Pertinent" is 
defined as synonymous with "relevant."  Webster's Ninth New 
Collegiate Dictionary 878 (1983).

In VAOPGCPREC 9-97, the General Counsel equated "pertinent" 
with "material" by holding that the duty to issue a SSOC is 
triggered when material evidence is submitted. 

For claims made prior to August 29, 2001, new and material 
evidence is defined together as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the claim.  38 C.F.R. § 3.156(a) (2001).

The additional hospital records received on April 15, 1983 
confirmed information previously considered by the RO, namely 
the fact that he had been hospitalized, the diagnosis was 
major depression following a suicide attempt, and that PTSD 
was not reported.  Since this evidence is cumulative it was 
not new.   Once it is determined that the evidence is not 
new, no further analysis is required, because evidence cannot 
be "new and material" if it is not "new."  Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 327 (1999); Smith v. West, 12 Vet. 
App. 312, 315 (1999); 38 C.F.R. § 3.156(a) (2001).  
Nonetheless, this evidence was also not material because it 
did not pertain to PTSD.

Similarly, the outpatient treatment records received on April 
15, 1983, contained no findings referable to the claimed 
PTSD, and were also not material.  

Because the evidence received on April 15, 1983 was not 
material, the RO was not required to issue a SSOC, nor did 
this evidence serve to prevent the August 1982 rating 
decision from becoming final.  Cf. Muehl v. West, 13 Vet. 
App. 159 (1999) (holding that new and material evidence 
received within an appeal period could serve to prevent a 
decision from becoming final).

Records of VA hospitalization from April to June 1983 and 
from September 1984 were received in 1986, after the appeal 
periods for the August 1982 and October 1983 decisions.  
These records could be deemed as constructively of record at 
the time of the 1982 and 1983 decisions.  Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992) (per curiam).  The records, 
however, contained no findings referable to PTSD, and 
therefore, were not material.

Because the additional evidence received by VA within the 
time permitted to perfect an appeal was not material to the 
issue of entitlement to service connection for PTSD, the 
tenets of VAOPGCPREC 9-97 did not require VA to issue an SSOC 
on the matter.  Since the evidence was not new and material 
it was not considered as having been received in conjunction 
with the earlier claims so as to prevent the 1982 or 1983 
decisions from becoming final.

In October 1983 the RO did issue a rating decision 
considering the evidence received on April 15, 1983.  An 
October 1983 notice letter notified the veteran and his 
representative of VA's October 1983 confirmed denial of 
service connection for PTSD.  The notice letter very clearly 
states that a VA Form 1-4107 (appellate rights) was supplied 
to the veteran and his then representative.  

The veteran did not submit a timely NOD to the October 1983 
rating decision.  A decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. §§ 5104, 7105 
(formerly 38 U.S.C.A. § 4005) (West 2002); 38 C.F.R. § 
20.1103 (2004) (formerly 19.192).

The VA Form 119, Report of Contact, dated August 9, 1984, 
although noting by way of hearsay that the veteran at some 
point believed he had an appeal, this statement did not 
constitute a NOD.  An NOD must be submitted by the veteran, 
his representative, or a narrowly prescribed group of others.  
38 U.S.C.A. § 7105(b)(2) (formerly § 4005); 38 C.F.R. 
§ 19.118 (1983).  The VA counseling psychologist who 
furnished the report of contact did not fall into any of 
these categories.  The August 1984 Report of Contact did not 
identify the action appealed from, as is also required for a 
valid NOD.  

The report of contact would not serve as a claim to reopen, 
because it reported only a history, and contained no language 
evincing an intent to reopen the claim.  Cf. 38 C.F.R. 
§§ 3.155, 3.157 (2004).

No communication was received from the veteran or his 
representative after the October 1983 denial, until the VA 
Form 21-4138, which was received by the RO on January 31, 
1985.

Because there was no timely appeal of the 1982 or 1983 
decisions, they became final.  The appropriate effective date 
for the grant of the reopened claim could be no earlier than 
the date of its receipt.  38 U.S.C.A. 5110(a); 38 C.F.R. 
§ 3.400.  

The veteran's representative has pointed to a physician's 
opinion received in 1997, that the veteran had symptoms of 
PTSD ever since service.  Assuming this is correct, the 
veteran would still not be entitled to an effective date 
earlier than January 31, 1985.  The effective date of the 
grant would be the latter of the date of reopened claim or 
the date entitlement arose (or of the new and material 
evidence).

Assuming arguendo that entitlement arose prior to January 31, 
1985, the effective date would be the date of the reopened 
claim, because that is later than the date entitlement arose.

Finally, the Board must consider the implications of the 
April 1992 RO decision denying an earlier effective date for 
the grant of service connection for PTSD.  The record does 
not contain any statement from the veteran or his then 
representative expressing disagreement with this 
determination.  Thus it would appear to be final.  
38 U.S.C.A. § 7105(c) (West 2002).  The Court has recently 
held that the effect of prior final Board or Court decisions 
on an effective date issue are res judicata, and preclude 
subsequent re-adjudications of that issue.  Corwin v. 
Principi, 18 Vet. App. 246 (2004); Bissonette v. Principi, 18 
Vet. App. 105 (2004).  The Court has not yet ruled on whether 
a final RO decision has the same effect.

The Court has held that here are only two exceptions to the 
rule of finality: clear and unmistakable error (CUE) or 
reopening based on new and material evidence.  In the case of 
a final effective date decision, only CUE could yield an 
earlier effective date because a new and material based 
reopening would provide an effective date no earlier than the 
date of claim to reopen.  Leonard v. Principi, 17 Vet. App. 
447 (2004).  Since there has been no allegation of CUE in the 
April 1992 rating decision, its finality would seem to 
preclude a decision granting an earlier effective date.

Even if the April 1992 decision were not considered final, 
the Board, as discussed above, has been unable to discover 
any basis for an effective date earlier than January 31, 1985 
for the grant of service connection for PTSD.

After consideration of all the evidence of record, the Board 
finds that it is legally precluded from granting an effective 
date earlier than January 31, 1985, for grant of service 
connection for PTSD.  An earlier effective date is therefore 
denied.  


ORDER

An effective date earlier than January 31, 1985, for the 
grant of service connection for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


